681 So. 2d 873 (1996)
Arnett Frazier PIERCE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2393.
District Court of Appeal of Florida, First District.
October 22, 1996.
*874 Nancy A. Daniels, Public Defender, and Fred Parker Bingham, II, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, the appellant challenges convictions and sentences imposed for various offenses, including three counts of resisting an officer with violence as proscribed by section 843.01, Florida Statutes. Because this statute refers to "any" officer, and the three counts in the present case are predicated on one incident during which the appellant resisted or opposed three officers, only one conviction is permitted in connection with this single episode. See State v. Watts, 462 So. 2d 813 (Fla.1985). Two of these convictions are therefore reversed and, as it appears that this will alter the presumptive sentencing range under the Florida Rule of Criminal Procedure 3.702 guidelines, all of the appellant's sentences are vacated and the case is remanded for resentencing upon a corrected guidelines scoresheet. E.g. Stepps v. State, 675 So. 2d 1008 (Fla. 1st DCA 1996). The other convictions are affirmed.
MINER, ALLEN and MICKLE, JJ., concur.